Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 8/25/2022.  Applicant has elected Group I, corresponding to claims 1-17. Invention Group II, corresponding to claims 18-27, is withdrawn from further consideration.
	
Specification
The specification submitted 8/28/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 8/28/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/2/2021, 5/21/2021, 12/08/2021, and 4/28/2022 have been considered by the examiner.
	

Claim Objections
Claim 1 is objected to because of the following informalities:  
The applicant recites “forming intervening material in the horizontally-elongated trenches laterally-between and longitudinally-along immediately-laterally-adjacent of the memory-block regions.” however the examiner suggests that this be amended as follows:
“forming intervening material in the horizontally-elongated trenches laterally-between and longitudinally-along immediately-laterally-adjacent [[of the]] memory-block regions.”.

Claim 14 is objected to because of the following informalities:  
The applicant recites “after the isotropically etching, forming conductive material in the lowest lower first tier that directly electrically couples together the channel material of individual of the channelmaterial-strings” however the examiner suggests that this be amended as follows: 
“after the isotropically etching, forming conductive material in the lowest lower first tier that directly electrically couples together the channel material of individual of the channel material- strings”.


Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Toyama (US # 20170179026).

Regarding Claim 13, Toyama teaches a method used in forming a memory array comprising strings of memory cells, comprising:
forming an upper stack (corresponds laterally to layer 265) directly above a lower stack (corresponds laterally to layer 165), the lower stack comprising vertically-alternating lower first tiers (corresponds laterally to 132) and lower second tiers (corresponds laterally to 142), the upper stack comprising vertically-alternating upper first tiers (corresponds laterally to 232)  and upper second tiers (corresponds laterally to 242), the upper and lower stacks collectively comprising laterally-spaced memory-block regions (defined by trenches 79);
simultaneously forming (a) and (b) (see [242, 281, 312]), where,
(a): horizontally-elongated upper trenches into the upper stack laterally-between immediately-laterally-adjacent of the memory-block regions (shown); and
(b): upper channel openings into the upper stack laterally-between the horizontally-elongated upper trenches (shown);
forming channel-material strings in the upper channel openings (see Fig. 10, part 50 and corresponding text); and
forming intervening material (76) in the horizontally-elongated upper trenches laterally-between and longitudinally-along the immediately-laterally- adjacent memory-block regions (shown; see Fig. 15C).

Regarding Claim 15, Toyama teaches the method of claim 13 comprising simultaneously forming (c) and (d), where,
(c): horizontally-elongated lower trenches into the lower stack laterally-between the immediately-laterally-adjacent memory-block regions; and
(d): lower channel openings into the lower stack laterally-between the horizontally-elongated lower trenches; and
the horizontally-elongated upper trenches being formed directly above the horizontally-elongated lower trenches, the upper channel openings being formed directly above the lower channel openings (see [242, 281, 312] teaching simultaneous formation of openings/trenches).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama (US # 20170179026) in view of Heo (US # 20210384209).

Regarding Claim 14, Toyama teaches the method of claim 13 wherein the lower stack comprises a conductor tier (10) comprising conductor material ([0170] doped poly-Si).

Although Toyama discloses much of the claimed invention, it does not explicitly teach the method comprising a lowest lower first tier of the lower stack comprising sacrificial material; and further comprising: exposing the sacrificial material of the lowest lower first tier through the horizontally-elongated upper trenches; isotropically etching the exposed sacrificial material from the lowest lower first tier through the horizontally-elongated upper trenches; after the isotropically etching, forming conductive material in the lowest lower first tier that directly electrically couples together the channel material of individual of the channel material-strings and the conductor material of the conductor tier; and after forming the conductive material, forming the intervening material in the horizontally-elongated upper trenches.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Heo teaches a similar method (see Fig. 2A-2M and corresponding text) comprising a lowest lower first tier (SOS) of a stack (STA and SOS) comprising sacrificial material (SFL; [0043]); and further comprising: exposing the sacrificial material of the lowest lower first tier through horizontally-elongated upper trenches (Tr1 in Fig. 2F; [0065]); isotropically etching the exposed sacrificial material from the lowest lower first tier through the horizontally-elongated upper trenches (Fig. 2G shows this; [0067]); after the isotropically etching, forming conductive material (pSL; see Fig. 2K; [0080]) in the lowest lower first tier that directly electrically couples together channel material (CL) of individual of the channel material-strings and conductor material of a conductor tier (SL1 is doped poly-Si; [0024]); and after forming the conductive material, forming an intervening material (SP in Fig. 2M; [0084]) in the horizontally-elongated upper trenches (shown).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the method, taught in Toyama, as suggested by Heo. Specifically, the modification suggested by Heo would be to employ a method comprising a lowest lower first tier of the lower stack comprising sacrificial material; and further comprising: exposing the sacrificial material of the lowest lower first tier through the horizontally-elongated upper trenches; isotropically etching the exposed sacrificial material from the lowest lower first tier through the horizontally-elongated upper trenches; after the isotropically etching, forming conductive material in the lowest lower first tier that directly electrically couples together the channel material of individual of the channel material-strings and the conductor material of the conductor tier; and after forming the conductive material, forming the intervening material in the horizontally-elongated upper trenches. The rationale for this modification is that a replaced source layer provides a material with lower resistance, which provides better electrical performance and operational reliability as the devices are scaled down in size ([0004-5, 18]).

Regarding Claim 16, see the rejection and rationale provided for claim 14.

	
	
Allowable Subject Matter

Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Toyama (US # 20170179026) teaches a method used in forming a memory array comprising strings of memory cells, comprising:
forming a stack (corresponds laterally to layer 165, 265) comprising vertically-alternating first tiers (132, 232) and second tiers (142, 242), the stack comprising laterally-spaced memory-block regions (divided by 79) having horizontally-elongated trenches there-between (shown extending horizontally on the page, e.g. Fig. 14C), channel openings (49, see Fig. 9A) extending through the first tiers and the second tiers in the memory-block regions (shown);
forming channel material (60) of channel-material strings (50, 60) in the channel openings (shown); and 
forming intervening material (74) in the horizontally-elongated trenches laterally-between and longitudinally-along immediately-laterally-adjacent of the memory-block regions.

Although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including forming the channel material in the horizontally-elongated trenches and removing the channel material from the horizontally-elongated trenches.

Claims 2-12 are dependent upon claim 1.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 17, although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including forming channel material of channel-material strings in the upper channel openings and forming the channel material in the horizontally-elongated upper trenches; and removing the channel material from the horizontally-elongated upper trenches and leaving the channel material of the channel-material strings in the upper channel openings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached working Monday-Friday between 9 am and 6 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899